        Case: 1:18-cr-00214-DCN Doc #: 24 Filed: 12/20/18 1 of 6. PageID #: 103




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                        :      CASE NO. 1:18CR000214
                                                 :
                             Plaintiff,          :
                                                 :      JUDGE DONALD C. NUGENT
     -vs-                                        :
                                                 :
DANIEL E. HALE,                                  :      DANIEL HALE’S SENTENCING
                                                 :      MEMORANDUM
                             Defendant.          :

            Daniel Hale submits this sentencing memorandum in support of his request for a prison

sentence of 15-21 months, which is consistent with the guidelines range the parties agreed to in

the notice of plea. Mr. Hale pleaded guilty to one count of possessing firearms after a felony con-

viction. He inherited the firearms that he illegally possessed, and sold them to help raise money to

support his girlfriend and baby. Other than one 24-year-old conviction, he has no history of vio-

lence or firearms violations. And, he suffers from advanced malignant skin cancer and other seri-

ous health problems. Considering the nature and circumstances of the offense and Mr. Hale’s his-

tory and characteristics, a 15-21 month prison sentence is appropriate.

I.          Background

            Daniel Hale is 53 years old. He is a veteran of both the U.S. Navy and the U.S. Army. PSR

¶ 50. He cared for his birth mother, who was diagnosed with cancer in 2015, until she died in 2016.

Id. ¶ 45; Ex. A, D. Hale Letter.
      Case: 1:18-cr-00214-DCN Doc #: 24 Filed: 12/20/18 2 of 6. PageID #: 104



        When Mr. Hale’s mother died, she left property to him in her will, including two firearms

and ammunition. PSR ¶ 19; Ex. A, D. Hale Letter. After his girlfriend became pregnant, Mr. Hale

decided to sell the guns to raise money. PSR ¶ 19. He sold them to a confidential informant, and

was indicted for possessing a firearm after a felony conviction. Id. ¶¶ 2-3, 7-15. He pleaded guilty

to the indictment. Id. ¶ 4. Regardless of his reasons for possessing and selling the guns, Mr. Hale

recognizes that he broke the law, accepts responsibility for his conduct, and understands that the

Court will punish him accordingly.

        In the Notice of Plea, the parties agreed that the base offense level was 14. Id. The parties

also agreed that no other specific offense characteristics, guideline adjustments, or departures ap-

plied. Id.

        Mr. Hale was put up for adoption shortly after he was born, after his birth father dropped

his mother off at a home for unwed mothers. Id. ¶ 43. His adoptive parents abused him physically

and emotionally, and a babysitter, counselor, and teacher abused him sexually. Id.; Ex. A, D. Hale

Letter. He attempted suicide as a youth and has been treated for depression and anxiety as an adult.

PSR ¶ 48.

        After he graduated from high school, Mr. Hale enlisted in the U.S. Navy. Id. ¶ 50; Ex. A,

D. Hale Letter. He received an honorable discharge, and then enlisted in the U.S. Army, in which

he served in active duty, active reserves, and inactive reserves. PSR ¶ 50; Ex. A, D. Hale Letter.

        Shortly after leaving the military, and while still in his 20s, he was convicted of uttering

counterfeit obligations, attempted rape, and trafficking marijuana. PSR ¶¶ 32-33. He served time

in prison and was ultimately released in 2004. Id. ¶ 33. Mr. Hale’s sentence had a major rehabili-

tative effect on him. Aside from one drug-possession charge, he has committed no criminal of-

fenses and had no probation violations since 1998 until this case. Id. ¶¶ 33-34.



                                                  2
      Case: 1:18-cr-00214-DCN Doc #: 24 Filed: 12/20/18 3 of 6. PageID #: 105



       In 1997, Mr. Hale was first diagnosed with malignant skin cancer. Id. ¶ 47; Ex. A, D. Hale

Letter. He has had over thirty medical procedures, with skin grafts and scars across his neck, chest,

arms, shoulder, pelvic, and back. PSR ¶ 47. He continues to suffer from chronic pain from this and

other medical conditions, and has been prescribed several daily medications to treat his medical

conditions. Id. He requires a full-body-scan monitoring every six months, which has not occurred

while in detention.

       In 2004, Mr. Hale reconnected with his birth mother. Id. ¶ 45; Ex. A, D. Hale Letter. He

describes it as “the first time in my life I experienced unconditional love and it was a healing

process for us both.” Ex. A., D. Hale Letter. Unfortunately, she was diagnosed with cancer in 2015.

Id. Mr. Hale cared for her until she died in 2016. PSR ¶ 45; Ex. A, D. Hale Letter.

       In her will, she left guns to Mr. Hale, among other things. PSR ¶ 19; Ex. A, D. Hale Letter.

Around that same time, Mr. Hale met his girlfriend, Jessica. She became pregnant with their child,

and Mr. Hale decided to sell his mother’s guns to help raise money for Jessica and the baby. Mr.

Hale originally gave the weapons to a friend for safekeeping, but he later retrieved them to sell.

He recognizes that he should not have retrieved them to sell.

       Jessica suffered from opioid addiction, with tragic consequences. In March 2018, Jessica

took their baby daughter to a neighbor’s apartment. The baby was exposed to fentanyl, and she

died. PSR ¶ 46; Ex. A, D. Hale Letter. Jessica was convicted of involuntary manslaughter and

sentenced to five years in prison. PSR ¶ 46.

       Approximately two months later, Mr. Hale was indicted in this case. Id. ¶ 1. He has written

a letter, which we are submitting for the Court to consider, describing “my life, my actions and its

consequences.” Ex. A, D. Hale Letter. While in custody, Mr. Hale has also completed a 40-hour

substance abuse program. See Ex. B, Certificate.



                                                 3
      Case: 1:18-cr-00214-DCN Doc #: 24 Filed: 12/20/18 4 of 6. PageID #: 106



II.     Law & Analysis

        Mr. Hale’s advisory guidelines range is inflated by a two-point enhancement for an offense

involving three or more firearms, where this offense involved only two. Without that improper

enhancement, Mr. Hale’s total offense level is 17, yielding a guidelines range of 30-37 months in

prison. Further, because of the nature and circumstances of this offense and Mr. Hale’s history and

characteristics, a sentence in the range of 15-21 months in prison, consistent with the offense level

the parties agreed to in the Notice of Plea, is sufficient but not greater than necessary to satisfy the

purposes of sentencing.

        First, Mr. Hale’s offense involved two firearms, not three. He sold two firearms to the

confidential informant, and that is what he pleaded guilty to. Although he purportedly posted an-

other gun for sale, there is insufficient evidence regarding whether it was real, traveled in interstate

commerce, or was operable. The weapon was not seized nor charged by the government. Thus, the

two-point enhancement under Guidelines § 2K2.1(b)(1)(A) should not apply, and Mr. Hale’s ad-

visory guidelines range should be 30-37 months.

        Second, for two reasons, the nature and circumstances of the offense support a downward

variance: (1) Mr. Hale recognizes that he broke the law and takes responsibility for his conduct.

Nevertheless, he has no past firearms violations, and the unique circumstances of his offense indi-

cate that he does not present a danger of future firearms violations. He inherited the firearms that

he possessed, and sold them to raise money to support his girlfriend and baby. (2) Mr. Hale’s base

offense level is inflated from 14 to 20 based on a 24-year-old attempted rape charge. That is a

serious crime, but Mr. Hale served his punishment for it. He has done nothing approaching that

degree of violence or seriousness since. He thus presents a lesser safety risk than other offenders

with the same base offense level, whose crimes are typically more recent and more frequent.



                                                   4
       Case: 1:18-cr-00214-DCN Doc #: 24 Filed: 12/20/18 5 of 6. PageID #: 107



         Third, Mr. Hale’s history and characteristics also support a downward variance and further

indicate that a shorter sentence will be sufficient to provide just punishment, protect the public,

and deter others. Mr. Hale struggled to overcome abuse and served his country in the armed forces.

He now suffers from serious health problems requiring daily medication and regular treatment for

chronic pain and other complications. A prison sentence for a defendant with serious medical

problems, like Mr. Hale, is more severe and carries greater risks than an equivalent prison sentence

for a healthy defendant. See United States v. Musgrave, 647 F. App’x 529, 537 (6th Cir. 2016)

(noting government audit report concluding that BOP medical-treatment programs “were ineffec-

tively implemented”). And Mr. Hale’s age makes him significantly less likely to commit future

crimes than other offenders. See U.S. SENTENCING COMMISSION, Recidivism Among Federal Of-

fenders: A Comprehensive Overview, at 23. 1

III.     Conclusion

         Based on the proper advisory guidelines range, the nature and circumstances of the offense,

and Mr. Hale’s history and characteristics, a sentence of 15-21 months in prison is appropriate.

                                                      Respectfully submitted,

                                                      STEPHEN C. NEWMAN
                                                      Federal Public Defender
                                                      Ohio Bar: 0051928

                                                      /s/ JACQUELINE A. JOHNSON
                                                      First Assistant
                                                      Federal Public Defender
                                                      Ohio Bar: 0025606
                                                      1660 West Second Street, Suite 750
                                                      Cleveland, Ohio 44113
                                                      (216) 522-4856 (o); (216) 522-4321 (f)
                                                      (jacqueline_johnson@fd.org)



1
  Available at: https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-publications/2016/
recidivism_overview.pdf.

                                                          5
      Case: 1:18-cr-00214-DCN Doc #: 24 Filed: 12/20/18 6 of 6. PageID #: 108



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2018, a copy of the foregoing Sentencing Memoran-

dum was filed electronically. Notice of this filing will be sent by operation of the Court’s elec-

tronic filing system to all parties indicated on the electronic filing receipt. All other parties will

be served by regular U.S. Mail. Parties may access this filing through the Court’s system.

                                               /s/ JACQUELINE A. JOHNSON
                                               First Assistant
                                               Federal Public Defender
                                               Ohio Bar: 0025606




                                                  6
